702 F.2d 848
Booker T. HILLERY, Jr., et al., Plaintiffs-Appellees,v.Ruth L. RUSHEN, etc., et al., Defendants-Appellants.
No. 83-1553.
United States Court of Appeals,Ninth Circuit.
April 1, 1983.

Kenneth C. Young, San Francisco, Cal., for defendants-appellants.
Melvin R. Goldman, Jack W. Londen, Morrison & Foerster, San Francisco, Cal., for plaintiffs-appellees.
Before SNEED and BOOCHEVER, Circuit Judges.

ORDER

1
This is an appeal from an interim award of attorney's fees under 42 U.S.C. Sec. 1988 for services performed in obtaining a permanent injunction.  Plaintiffs' claims for damages are pending in the district court.


2
Plaintiffs move for dismissal of the appeal for lack of jurisdiction.  The motion is granted.  An interim award of attorneys' fees is not a collateral order appealable under 28 U.S.C. Sec. 1291.   See Hastings v. Maine-Endwell Central School District, 676 F.2d 893 (2d Cir.1982);  Ruiz v. Estelle, 609 F.2d 118 (5th Cir.1980).   Cf. Hain Pure Food Co. v. Sona Food Products Co., 618 F.2d 521 (9th Cir.1980) (per curiam).  Appellants' distinction between fees awarded in connection with a permanent injunction and a preliminary injunction as in Hastings is without significance.